Citation Nr: 1635667	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for residuals of a left ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1956 to September 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction resides with the Montgomery, Alabama RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran was scheduled for a video-conference hearing in July 2016; however, he failed to appear and did not provide communication regarding such failure to appear.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he sustained a left ankle injury in service.  Specifically, in his December 2009 notice of disagreement, the Veteran indicated that in 1956, he was on the Naval Base playing basketball when he severely injured his left ankle.  
The Veteran indicated that he was placed on a 30-day sick leave and was given crutches.  He reported that his ankle "swelled like a balloon" and that he had to cope with severe pain for the remainder of his time in the Navy.  

Following service separation, the Veteran indicated that he continued to have worsening pain for several years.  While on a job site, his ankle gave out completely resulting in the need for surgery.  He reported that the State of Washington awarded him disability benefits for the left ankle.  See December 2009 notice of disagreement.  Private treatment records show that the Veteran had a left ankle tear of lateral collateral ligaments that were repaired in March 1969 with a Watson-Jones procedure.  

Based on this evidence, it appears that the Veteran sustained a work-related left ankle injury sometime around 1969 and received disability benefits sometime thereafter.  The Board finds that efforts should be made to obtain disability and employment records from the State of Washington regarding the Veteran's award of disability benefits, as such records may contain information relevant to whether the Veteran had a chronic left ankle disability arising from or as a result of active duty service. Any such information, if extant, may be considered new and material evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the State of Washington and request a copy of all determinations granting, denying, or confirming an award of state disability benefits, as well as all medical and employment records relied upon in making the determination(s).  Any authorization necessary to obtain such records should be specifically requested from the Veteran.  All efforts to obtain such records should be documented in the record.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the record.

2.  Take any additional development deemed necessary upon completion of the above. Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



